Citation Nr: 0737110	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  04-40 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2. Entitlement to service connection for residuals of a head 
injury.  

3. Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of a 
cervical injury.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, had active duty for 
training from June 1972 to December 1972 and had active duty 
from February 1973 to January 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in June 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, NM.  

The claim of service connection for PTSD and the application 
to reopen the claim of service connection for residuals of a 
cervical injury are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no current diagnosis of residuals of a head injury.  


CONCLUSION OF LAW

Residuals of a head injury were not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in February 2004 and in March 2006, concerning 
the claim of service connection residuals of a head injury.  
In the letter, the veteran was notified of the evidence 
needed to substantiate the claim of service connection, 
namely, evidence of current disability; evidence of an injury 
or disease in service or an event in service, causing injury 
or disease; and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service.  The veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies and that he could submit private medical records or 
authorize VA to obtain private medical records on his behalf.  
The veteran was asked to submit any evidence that would 
include that in his possession.  The notice included the 
general effective date provision for the claim and the degree 
of disability assignable.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 

To the extent that the RO provided VCAA notice on the degree 
of disability assignable after the initial adjudication of 
the claim, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  
The procedural defect was cured as the RO provided 
content-complying VCAA notice and the claim were subsequently 
readjudicated as evidenced by the supplemental statements of 
the case, dated in September and December 2006.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service medical 
records and VA records.  As the current evidence of record 
does not suggest that the veteran has residuals of a head 
injury or recurrent symptoms, a VA examination or medical 
opinion under 38 C.F.R. § 3.159(c)(4) is not warranted.  As 
the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim 
are required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110. 



Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Factual Background

Service medical records show that in October 1972 the veteran 
complained of headaches due to lost glasses.  In April 1974, 
he was treated for syncopal episodes with no history of head 
trauma, an EEG of May 1974 was normal.  In August 1974, he 
was treated for tension headaches.  In November 1974, he 
complained of headaches.  On separation examination, there 
was no finding of residuals of a head injury. 

After service, in his substantive appeal, dated in October 
2004, the veteran stated that during service the hatch of a 
tracked vehicle fell on his head.  In July 2005, the veteran 
testified that he was not suffering from headaches as a 
result of the head injury, but he had neck problems.  



Analysis

On the basis of the service medical records, the veteran was 
treated for headaches unrelated to trauma.  And a head injury 
was not affirmatively shown to have been present during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

After service connection, there is no medical evidence of 
current residuals of head injury of any kind.  The veteran 
has an application to reopen the claim for residuals of a 
neck injury, which is addressed in the remand. 

In the absence of evidence of current disability, there is no 
valid claim of service connection for residuals of a head 
injury.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   

Although the veteran is competent to describe symptoms 
pertaining to an injury, once the veteran goes beyond the 
description of the symptoms or features of an injury to 
expressing an opinion that involves a question of a medical 
diagnosis that is medical in nature and not capable of lay 
observation, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis, statement, or opinion.  For these reasons, the 
Board rejects the veteran's testimony as competent evidence 
sufficient to establish a disability diagnosed as residuals 
of a head injury.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

As the Board may consider only independent medical evidence 
to support its finding as to a question of a medical 
diagnosis, not capable of lay observation, and as the 
preponderance of the evidence is against the claim of service 
connection, the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b). 




ORDER

Service connection for residuals of a head injury is denied.  


REMAND

As for the claim of service connection for PTSD, in November 
2006, the diagnosis from a VA PTSD clinic was PTSD due to 
military sexual trauma.  Under 38 C.F.R. § 3.159(c)(4), a VA 
medical examination is necessary if the evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim. 

As for the application to reopen, the veteran has stated that 
he was treated for a cervical problem in 1976 at the Altoona 
VA medical facility and that he is receiving benefits from 
the Social Security Administration for his cervical 
disability.  Under 38 C.F.R. § 3.159(c), VA will obtain 
records pertinent to the claim that have been identified by 
the veteran who is attempting to reopen his claim. 

In light of the above, further evidentiary development is 
needed under the VCAA.  Accordingly, the case is REMANDED for 
the following actions:

1. Notify the veteran that evidence from 
sources other than his service records, 
for example, evidence of behavior changes 
may constitute credible supporting 
evidence of an in-service stressor that is 
based on personal assault, and allow him 
the opportunity to furnish this type of 
evidence or advise VA of potential sources 
of such evidence, in accordance with 38 
C.F.R. § 3.304(f)(3).  

2. Schedule the veteran for an examination 
by a VA psychiatrist to determine whether 
it is at least as likely as not that the 
veteran has post-traumatic stress disorder 
and, if so, whether the diagnosis of PTSD, 
is related the personal assault during 
service described by the veteran.  The 
examination should include psychological 
testing for PTSD.  The veteran's file must 
be reviewed by the examiner. 

The examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility," rather it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation. 

2. Obtain VA medical records, dated in 
1976, from the Altoona VA Medical Center.  
If after continued efforts to obtain the 
records it is reasonably certain that the 
records do not exist or further efforts to 
obtain them would be futile, notify the 
veteran in accordance with 38 
C.F.R. § 3.159(e).

3. Request records from the Social 
Security Administration.  

4. After the development requested is 
completed, adjudicate the claims.  If any 
determination remains adverse, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


